Judgment and order reversed on the facts and a new trial granted, with costs to the appellants to abide the event, on the ground that the verdict is against the weight of evidence. All concur, except Piper, J., who concurs as to reversal but votes for dismissal of the complaint on the ground that plaintiff failed to *1219establish his own freedom from contributory negligence and failed to establish any negligence on the part of the defendant.' (Appeal from a judgment for plaintiff in an action for damages for personal injuries alleged to have been sustained by plaintiff by reason of falling on a defective stairway in a restaurant. The order denied a motion for a new trial.) Present — McCurn, P. J., Vaughan, Kimball, Piper and Wheeler, JJ.